Citation Nr: 0522615	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  98-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a sleep disorder, 
to include as secondary to an undiagnosed illness.

2.	Entitlement to service connection for pulmonary 
tuberculosis.

3.	Entitlement to service connection for sinusitis with 
allergic rhinitis.

4.	Entitlement to an increased initial evaluation for a 
left knee disorder, currently evaluated as 10 percent 
disabling for limitation of motion, and 10 percent 
disabling for instability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1988, from November 1990 to June 1991, and from February 1994 
to May 1997.  His certificate for release of discharge from 
active duty indicates that he did receive the Southwest Asia 
Service Medal and the Kuwait Liberation Medal.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for numerous conditions, 
including those listed above, and denied the veteran 
entitlement to an increased rating for his service connected 
left knee disability.  In June 2000, these issues were 
remanded for further development, and now return again before 
the Board.

During the course of this appeal, the veteran was granted a 
separate 10 percent rating for his service connected left 
knee disability, to account for both his instability and 
limitation of motion of that knee.  Furthermore, during the 
course of this appeal, the veteran was granted service 
connection for peripheral nerve injuries of the right and 
left upper extremities, and bronchitis.  Thus, the remaining 
issues in appellate status are as noted above.



FINDINGS OF FACT

1.	No objective evidence has been presented indicating that 
the veteran currently has a sleep disorder.

2.	No evidence has been presented to show that the veteran 
has ever had a diagnosis or other clinical findings 
confirming tuberculosis, or the residuals thereof.

3.	The evidence of record indicates that the veteran's 
sinusitis first manifested while on active duty.

4.	The veteran's service connected left knee disability is 
currently manifested by arthritic changes as noted on X-
ray, slight limitation of flexion and extension, and 
very slight instability.


CONCLUSIONS OF LAW

1.	A sleep disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to be 
incurred in service; nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317(2004).

2.	Pulmonary tuberculosis was not incurred in or aggravated 
by active military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.	Resolving all doubt in favor of the veteran, his 
sinusitis was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

4.	The criteria for a rating in excess of 10 percent for 
left knee instability, with a separate 10 percent rating 
for left knee limitation of motion, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, a statement of the case 
dated July 1998, supplemental statements of the case dated 
October 1998 and January 2005, a Board remand dated June 
2000, and a VCAA letter dated October 2002.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received several VA examinations 
during the course of this appeal, as well as an RO hearing in 
June 1998.

The Board notes the veteran was not was informed of the VCAA 
subsequent to the appealed rating action in violation of the 
VCAA and he has not been specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for a left knee disability in November 
1997, based on the veteran's service medical records, showing 
extensive treatment for his left knee; a Medical Evaluation 
Board report dated August 1996 indicated that the veteran had 
chondromalacia grade III, and a partial anterior cruciate 
ligament tear.  In June 1998, the veteran expressed 
disagreement with his evaluation for that disability, and as 
well the denials of service connection for a sleep disorder, 
pulmonary tuberculosis, and sinusitis with rhinitis.

The veteran's service medical records show no diagnosis of 
sinusitis or allergic rhinitis, or a sleep disorder.   A May 
1996 report of medical examination noted that the veteran had 
blood streaked mucous associated with bronchitis/sinus 
infection.  In March 1997 the veteran was placed on isoniazid 
(INH) therapy reportedly for a positive purified protein 
derivative (PPD) of tuberculin. 

The veteran received a VA examination for his sinuses in 
October 1997.  At that time, the veteran reported that he was 
first treated for sinusitis in 1986.  He had reported that he 
had gone on to have 3 to 4 exacerbations per year.  Upon 
examination, the mucosa was boggy, and larger inferior 
turbinates were present.  Good response to decongestants was 
noted.  No purulence was present.  The assessment was 
allergic rhinitis with recurrent acute sinusitis.  The 
examiner indicated that, while not a result of active duty, 
the veteran's symptoms of allergic rhinitis were first 
manifested while on active duty.

The veteran received a VA examination for his left knee in 
October 1997.  At that time, the veteran was noted to walk 
with a slight limp, and use a brace.  Left knee range of 
motion was 3-120 degrees.  He was stable to varus and valgus 
stress at 0 and 30 degrees.  He did not have any obvious 
laxity.  He had positive patellar grind and crepitus in his 
patellofemoral joint with range of motion.  X-rays showed 
some mild medial joint narrowing.  The veteran was diagnosed 
with left knee patellofemoral pain syndrome as well as 
possible ligamentous injury.  The examiner noted that there 
was no obvious instability on examination, but that 
examination was difficult secondary to the veteran's 
apprehension.  His giving way symptoms were found to be most 
likely related to his patellofemoral pain syndrome, but an 
anterior cruciate ligament (ACL) injury could not be ruled 
out.

The veteran received a hearing at the RO in June 1998.  At 
that time, the veteran testified as to the severity of his 
left knee disorder.  He also reported that he had trouble 
sleeping since he returned from Saudi Arabia.  The veteran 
specifically reported trouble with night sweats.  The veteran 
also reported that he was treated for tuberculosis in 
service.  He as well reported problems with his sinuses and 
allergies while in service.

The veteran received a further VA examination for his joints 
in August 1998.  At that time, the veteran indicated that at 
this point, although his knee was occasionally stiff in the 
morning, he was able to do some running, and was not having 
any episodes of swelling, and his knee felt stable.  On 
examination, range of motion of the left knee was 0-130 
degrees.  There was no effusion present.  Patella tracked 
normally.  There was no medial or lateral joint line 
tenderness.  Knee was stable to varus and valgus stress.  The 
veteran had a negative Lachman's with a firm end point, and 
negative anterior and posterior drawer signs.  Sensation to 
light touch was intact, as well as palpable pulses.  X-rays 
were noted to show evidence of ACL reconstruction of the left 
knee.  There were some mild osteophytes forming in the medial 
compartment of the knee.  The examiner's impression was of 
status post ACL reconstruction, doing well with a stable 
knee, and mild degenerative changes in the medial 
compartment, likely secondary to his ACL injury.

The veteran received a further VA examination in November 
2000.  At that time, the veteran noted that his chronic sinus 
problem had basically resolved since he had surgery one year 
prior to re-fix some of his maxillary sinuses.  Since that 
time, he has not had any problems with acute sinusitis or 
bronchitis.  He was noted to still have pain in the left knee 
with activities of daily living, and was now developing pain 
and effusion in his right knee.  He was also noted to have 
had a positive TB skin test in the service, and have 
undergone six months of INH therapy.  Upon examination, there 
was no evidence of wheezing or cough.  Both knees were noted 
to have full range of motion with 90+ degrees of flexion and 
0 degrees of extension.  The left knee did not have any 
effusion, and was not painful or warm.  The veteran was 
diagnosed with resolved sinus problems.  It was indicated 
that his sinus problems could be related to exposures during 
his time in service.

The veteran received a further VA examination for his left 
knee in January 2001.  At that time, the veteran noted that 
his knee did not bother him when he was resting, however, 
with flare-ups, he stated that the pain was a 7 out of 10.  
He reported intermittent swelling, catching, and popping.  He 
noted that his occupation required some drilling and heavy 
lifting, and the veteran reported that his knee did limit him 
from being able to work on a constant basis, and with 
exacerbations, he had to rest during work.  Upon examination, 
in the left knee he had a 5-degree varus deformity.  This was 
greater than on the right, which appeared to be about 0 
degrees.  As to range of motion, he lacked 5 degrees of full 
extension and was able to flex to 115 degrees, which the 
examiner noted to be somewhat less than the normal range of 
motion.  He had significant medial joint line tenderness.  He 
had a positive retropatellar grind test, and was 
neurovascularly intact.  He had well healed surgical 
incisions.  X-rays of the left knee were noted to show post 
surgical changes of an AL reconstruction, with femoral and 
tibial tunnels in place and ACL fixation hardware in place.  
He had significant medial compartment narrowing and 
patellofemoral osteophytes consistent with moderate to severe 
degenerative joint disease of the left knee.  The examiner 
indicated that his impression of the severity of the 
veteran's service connected left knee disability was that it 
was moderate to severe, and closer to severe.

The veteran received a VA examination for his knee in 
December 2002.  At that time, the veteran's prior medical 
history regarding his knee was noted.  The veteran reported 
that, since his surgery of March 1998, he has had very few 
episodes of instability.  He was noted to currently be 
working part time, manning a drill rake.  This job requires 
prolonged standing, after which the veteran reported noting 
some increased swelling in his knee and increased pain; which 
occurred two to three times a week.  He has a brace he wears 
when he walks on uneven ground.  He reported no locking and 
only rare episodes of frank instability.  Upon examination, 
the veteran's former surgery scars were noted to be well 
healed.  There was a 1+ effusion of the knee.  There was 
crepitus throughout his range of motion, which was an active 
range of motion from 3 degrees of flexion to 110 degrees of 
flexion.  Passively, he still could not maintain full 
extension.  He lacked approximately one to two degrees of 
full extension, and an attempt at full extension did cause 
the veteran anterior knee pain.  On passive flexion, he was 
able to flex to 120 degrees, however, the last 20-degree arc 
was painful.  The veteran demonstrated no fatigue or 
repetitive flexion and extension.  On further examination of 
the knee, the veteran demonstrated no instability to valgus 
stress at 0, 30, and 60 degrees of flexion.  There was a 1+ 
opening at 0 degrees to a varus stress, and a 2+ opening to a 
varus stress at 30 degrees.  The veteran did have increased 
external rotation at 90 degrees as well.  The veteran was 
also noted to have a 1+ anterior drawer with a firm endpoint 
and a 1+ Lachman's with a firm endpoint.  The veteran had a 
negative posterior drawer.  He had an equivocal McMurray's 
test today.  On ambulation, the veteran demonstrated no 
specific antalgic component to his gait.  The veteran's  
standing alignment was in approximately 5 degrees of varus 
with significant bowing of his tibia.  X-rays from that day 
revealed evidence of his previous ACL reconstruction with a 
transfixation in holding the graft in place proximally, and a 
fairly medial tunnel position on the tibia, with the graft 
held in place by what appeared to be two pins distally.  
There was significant evidence of medial compartment 
arthrosis as well as a significant amount of degenerative 
changes associated with the patella.

The examiner indicated that the veteran clearly had 
posttraumatic arthritis, status post his ACL reconstruction 
and partial medial meniscectomy.  His main complaints were 
that of a posttraumatic arthritis rather than any instability 
from his anterior cruciate ligament reconstruction, which 
appeared to be functioning quite well by clinical examination 
today.  The examiner indicated that this was clearly a 
condition which will likely in the future would require a 
total knee replacement, as the veteran already had squaring 
of his femoral condyle, significant joint-based narrowing 
subchondral sclerosis, and osteophyte formation on both the 
medial compartment and significant changes associated with 
his patellofemoral joint.

The veteran received a VA examination regarding tuberculosis 
in January 2003.  At that time, the veteran was noted to have 
a positive to a PPD tuberculosis test in 1997, of 
approximately 15 mm diameter firm induration.  The veteran 
could not recall if he was ever immunized with BCG.  It was 
noted however that he was born overseas.  Noted was a chest 
X-ray done in March 1997, which found scattered granulatoma 
or old granulomatous disease in evidence, but no active 
disease.  It was noted that the veteran was placed on 
medication, but never hospitalized.  The veteran was noted to 
deny symptoms of active disease.

The examiner indicated that it was of importance that the 
veteran did not remember being positive prior to his 
examination, nor did he remember if he was ever immunized to 
tuberculosis abroad with BCG.  The examiner noted that BCG is 
protective against pulmonary disease for a large percentage 
of the people who receive it, but it is not used in the 
United States because it makes a PPD test inaccurate.  The 
veteran was noted to have no symptoms whatsoever of any 
disease associated with tuberculosis.  The examiner indicated 
that it was his opinion that the veteran was exposed to 
tuberculosis in the past, based on the granulomatous findings 
of his chest x-ray, which were old and not acute.  The 
examiner indicated that he felt the veteran's PPD turned 
positive after he was exposed to tuberculosis at some point.  
The examiner indicated that he did not feel that the veteran 
was immunized with BCG as the basis for his positive PPD, and 
he did not feel that the veteran had pulmonary tuberculosis 
as an active disease.  The examiner further indicated that it 
was more likely than not, based on the veteran's prior chest 
X-ray and medication treatment, that the veteran was a 
positive PPD converter, now treated with six months of INH 
successfully, and he was at that time in no danger of 
contracting PPD unless his health deteriorated, or dropped 
below the normally functionally effective level of his immune 
system.  The examiner indicated that the veteran could, in 
that circumstance, develop active tuberculosis.  However, the 
examiner indicated that the veteran does not, in his opinion, 
have active tuberculosis, and never did.

The veteran received a VA examination regarding his sleep 
problems in June 2003.  At that time, the veteran's complains 
of being tired all the time, and having no energy, but being 
unable to sleep at night with medication.  The examiner noted 
that he had seen several cases such as the veteran's, and 
that there was no reasonable firm diagnosis for this vague 
sleep problem in any case he was aware of.  He indicated that 
these symptoms were not attributable to any known diagnosis.  
He indicated that he thought the veteran's complaints were 
subjective in nature only, with no clear objective evidence 
seen or measured.  He noted that the symptoms began, 
historically, at the time that the veteran was deployed to 
the Persian Gulf, but there were no clinical manifestations 
that were objectively present, and the veteran could think of 
no other way to demonstrate or manifest any, objectively.  He 
indicated that the symptoms would have to be attributable to 
"no known" clinical diagnosis.  The examiner indicated 
that, after reviewing the remand, and the veteran's claims 
file, he could not see any evidence of any type of sleep 
disorder.  There were no symptoms present, and no evidence on 
the chart was observed objectively, with only the veteran's 
claim, uncorroborated by any extrinsic evidence.


Entitlement to an increased initial evaluation for a left 
knee disorder, currently evaluated as 10 percent disabling 
for limitation of motion, and 10 percent disabling for 
instability.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that the veteran is currently in receipt of a 
10 percent rating under Diagnostic Code 5010, for 
degenerative arthritis of the left knee, with a separate 10 
percent rating for instability of the knee, under Diagnostic 
Code 5257.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

As noted above, the veteran is also rated under diagnostic 
code 5257, for other impairment of the knee.  Under this 
code, other impairment of the knee, including recurrent 
subluxation or lateral instability, is rated as slight, 
moderate, or severe.  A 20 percent evaluation is warranted 
for moderate impairment.  A 30 percent evaluation is 
warranted for severe impairment.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2004).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Further, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 2002).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his left knee arthritis, and 10 percent disabled 
for his left knee instability.  In this regard, the Board 
notes the findings from the veteran's VA examinations, 
particularly, the report of an October 1997 VA examination, 
which noted left knee range of motion of 3-120 degrees, with 
the knee stable to varus and valgus stress, the findings from 
an August 1998 VA examination, which noted left knee range of 
motion of 0-130 degrees, with the knee stable to varus and 
valgus stress, the findings from a VA examination in November 
2000, which found 90+ degrees of flexion and 0 degrees of 
extension, the findings from a January 2001 VA examination, 
which noted range of motion of 5 to 115 degrees, and the 
report of a December 2002 VA examination, which noted that 
the veteran reported very few episodes of instability, and 
had an active range of motion of 3 to 110 degrees of flexion, 
with no instability to valgus stress at 0, 30, and 60 degrees 
of flexion.  Considering the Codes governing limitation of 
motion, the Boards find these levels of limitation of motion, 
even considering DeLuca, warrant no more than a 
noncompensable rating.  However, as the veteran has X-ray 
findings of arthritis, the veteran would warrant a 10 percent 
rating under Diagnostic Code 5010, for a noncompensable level 
of limitation of motion, the rating the veteran is currently 
receiving under this code.  There has been no evidence 
presented to indicate that the veteran has at any time been 
found to have extension of 10 degrees or less, or flexion of 
45 degrees, such that a higher rating would be warranted 
under the Codes governing limitation of motion of the knee.

Similarly, the Board finds that the veteran is also properly 
rated as 10 percent disabling under Diagnostic Code 5257, for 
slight instability of the knee.  In this regard, the Board 
notes the findings, as stated above, which indicate that the 
veteran has consistently been found to be stable to varus and 
valgus stress upon examination.  However, considering the 
veteran's reports of occasional feelings of instability, and 
resolving all doubt in favor of the veteran, the Board finds 
that he is currently properly rated as 10 percent disabled 
under Diagnostic Code 5257, for a finding of slight 
instability.  There however has been no evidence presented to 
show that the veteran has any degree of subluxation, or a 
moderate degree of instability, or any other impairment of 
the knee not already rated, such that the veteran would 
warrant a higher evaluation under this code.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
two separate 10 percent ratings have been in effect since the 
effective date of service connection for the pathology, and 
at no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.


Entitlement to service connection for a sleep disorder, 
pulmonary tuberculosis, and allergic sinusitis with rhinitis.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms. 38 C.F.R. § 3.317(a), 
(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for a sleep disorder, to include as 
due to undiagnosed illness, is not warranted.  In this 
regard, the Board notes that no evidence has been presented, 
other than the veteran's vague subjective complaints, which 
indicates that the veteran currently has any sleep disorder.  
Incumbent on the grant of service connection is a finding 
that the veteran currently has the disability claimed; even a 
grant of service connection as due to an undiagnosed illness 
requires, as noted above, a finding of "objective 
indications of chronic disability."  As noted in a VA 
examination report of June 2003, while the veteran offered 
subjective complaints of sleep problems, no objective 
evidence was presented to indicate that the veteran currently 
has any sleep disorder.  With no finding of any current sleep 
disorder, the Board finds that a claim for service connection 
for a sleep disorder cannot be maintained, and must be 
denied.

Furthermore, the Board finds that service connection is not 
warranted for pulmonary tuberculosis.  In this regard, the 
Board notes that the evidence of record, while showing that 
the veteran has had a positive PPD test for tuberculosis, 
does not show that the veteran has ever had tuberculosis.  In 
support of this, the Board finds probative the opinions 
contained in a report of VA examination dated January 2003, 
which noted the veteran's history of a 15mm positive PPD 
reaction, and his history of granulomatous findings on X-ray, 
and opined that while the veteran was a positive PPD 
converter, he had never, and did not at present, have active 
tuberculosis.  As such, the Board finds that the 
preponderance of the evidence submitted indicates that the 
veteran has never had tuberculosis; and, as noted previously, 
incumbent on the grant of service connection for a disability 
is a finding that the veteran currently has that disability.   
As the preponderance of the evidence submitted indicates that 
the veteran does not have tuberculosis, the Board finds that 
a claim for service connection for a tuberculosis cannot be 
maintained, and must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Where there is no showing of the disorder, discussion of the 
presumption of service connection also is not for 
application.

However, resolving all about in favor of the veteran, the 
Board finds that service connection is warranted for 
sinusitis/rhinitis.  In this regard, the Board recognizes 
that, while the veteran does not appear to have been formally 
diagnosed with rhinitis or sinusitis in service, the 
veteran's service medical records do indicate that he was 
noted to have a history of blood mucus that was associated 
with bronchitis and sinus infection.  Furthermore, the Board 
notes that the veteran has consistently claimed sinusitis 
problems as a result of service, since shortly after his 
separation from service.  Finally, the Board notes two 
separate opinions of records from VA examiners, one who 
indicated in October 1997 that the veteran's symptoms of 
allergic rhinitis were first manifested while on active duty, 
and one who indicated in November 2000 that the veteran's 
sinus problems were now resolved, but could be related to 
exposures during his time in service.  Resolving all about in 
favor of the veteran therefore, the Board finds that the 
preponderance of the evidence submitted indicates that the 
veteran's sinusitis first manifested during service, and 
therefore service connection is warranted for sinusitis.


ORDER

Entitlement to service connection for a sleep disorder, to 
include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for sinusitis with allergic 
rhinitis is granted.

Entitlement to an increased initial evaluation for a left 
knee disorder, currently evaluated as 10 percent disabling 
for limitation of motion, and 10 percent disabling for 
instability, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


